J. S11003/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   v.                   :
                                        :
TYREE JOHNSON,                          :          No. 293 EDA 2015
                                        :
                        Appellant       :


        Appeal from the Judgment of Sentence, September 14, 2012,
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at Nos. CP-51-CR-0007956-2010,
            CP-51-CR-0007971-2010, CP-51-CR-0007973-2010,
                          CP-51-CR-0007974-2010


BEFORE: FORD ELLIOTT, P.J.E., OTT AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED APRIL 11, 2016

      Tyree Johnson appeals from the September 14, 2012 judgment of

sentence following his conviction of endangering the welfare of children,

indecent assault, corrupting the morals of a minor, simple assault, and

possession of an instrument of crime. We affirm.

      The trial court provided the following procedural and factual history of

this case:

                   This is a direct nunc pro tunc appeal by the
             defendant, Tyree Johnson, from judgments of
             sentence entered on September 14, 2012, in four
             cases that were consolidated and tried nonjury on
             September 8 [and] 12, 2011.[Footnote 1]        The
             evidence showed that he had inflicted a pattern of
             abuse upon a women [sic] and her three minor
             children with whom he resided but to whom he was
             not related over the course of about three or four
J. S11003/16


          years.    He was convicted of three counts of
          Endangering the Welfare of a Child (EWOC) and one
          count each of Indecent Assault by Forcible
          Compulsion and on a Person Less Than Thirteen
          Years of Age, Corruption of the Morals of a Minor,
          Simple Assault and Possession of an Instrument of
          Crime.[Footnote 2] The last two were with regard to
          the mother and the rest with regard to the children.
          He was found not guilty on one count each of rape
          by forcible compulsion, statutory rape, rape of a
          child, unlawful contact with a minor, indecent
          exposure,      aggravated     assault,    and     false
          imprisonment, two counts each of unlawful restraint
          and unlawful contact with a minor, and three counts
          each of reckless endangerment, possessing an
          instrument of crime and simple assault.              In
          summary, in 2003, he had met and began dating the
          woman and shortly thereafter moved into her home,
          and for the first one to two years, they all enjoyed a
          pleasantly congenial familial relationship. However,
          it   thereafter    evolved   into    an   increasingly
          domineering and physically abusive one which
          included severe beatings of all of them and a sexual
          assault on one of the daughters and frequent sexual
          assaults on the other.

                [Footnote 1] The others are at CP-51-
                CR-0007971, 0007973, & 0007974-
                2010. Separate appeals were filed for
                each of those cases at 294, 295 & 296
                EDA 2015, but they were dismissed as
                duplicative.

                [Footnote 2] 18 Pa.C.S. §§ 4304(a),
                3126(a)(2),   3126(a)(7), 6301(a)(1);
                2701(a), & 907(a).

                Following the verdicts, trial counsel was
          granted permission to withdraw and new counsel
          was appointed. The defendant was given terms
          aggregating to a maximum of five (5) years’
          confinement followed by five (5) years’ probation.
          No post verdict or sentencing motions were filed and
          a timely appeal was filed but it was dismissed for


                                   -2-
J. S11003/16


          failing to file a brief.[Footnote 3] Present counsel
          filed a petition for relief under the Post Conviction
          Relief Act, 42 Pa.C.S. § 9541 et seq., in which he
          claimed ineffective assistance of appellate counsel
          and requested reinstatement of his right to appeal
          which the court granted without objection. In this
          appeal, he claims that the evidence was insufficient
          to support his convictions as to his assaults on the
          children for various reasons which will be
          summarized       following    the   factual  history.
          Appellant’s Statement of Matters Complained of on
          Appeal pursuant to Pa.R.A.P. 1925(b).

                 The Commonwealth’s first witness was [L.M.],
          who testified that, when she was living with her
          mother, [] Marsett, her younger sister, [M.M.], and
          brother, [A.M.], and was about eight or nine years
          old, her mother started dating the defendant, and
          about a year later he moved into their home. Notes
          of Testimony, Trial (Waiver) Volume 1, September 8,
          2011, pp. 29-32. In the beginning, her relationship
          with the defendant had been like father-daughter
          and he would treat her nice and provide for the
          family, but after awhile, whenever she misbehaved,
          he would beat her on the legs and back with a belt
          causing bruises and on her hands with the back of a
          brush causing them to swell and sting. Id., pp. 32-
          6. She also observed him give similar beatings with
          like results to her sister, which occurred many more
          times than hers and more than twice a month, and
          for which they had to put on shorts and a sleeveless
          shirt, and beat her b[r]other with a belt causing
          welts and punch him in the chest. Id., pp. 37-42.
          That behavior had begun about a year after he
          moved in, and later he also began exhibiting a
          controlling and abusive relationship with her mother
          by hitting her and preventing her from doing things
          by herself, noting that “We didn’t really get to see
          our family a lot.” Id., pp. 43-4. As time went on
          those abuses, slapping her face, choking and arguing
          with her, became more frequent. Id., pp. 45-6.

               [Footnote 3] 2746 EDA 2012. In its
               Pa.R.A.P. 1925(a) opinion in that appeal,


                                  -3-
J. S11003/16


               this court only noted and addressed the
               fact that the defendant’s 1925(b)
               Statement, which simply stated that his
               trial   counsel     rendered   ineffective
               assistance without more, lacked the
               specificity required by the rule and the
               issue should have been deemed waived.

                 When the defendant first moved in, he and her
          mother shared the front bedroom, her brother had
          the middle bedroom, and her [sic] and her sister and
          the defendant’s one year old daughter shared the
          back bedroom. Id., p. 47. When she was about ten
          or eleven, the defendant’s daughter was given the
          middle bedroom, her brother was made to sleep on
          the couch in the living room, and she moved into the
          basement to have a room of her own and to get
          away from her sister with whom she would often
          argue. Id., pp. 47-9. She then described in detail
          his sexually abusing her which started with excessive
          hugging and progressed to his rubbing his penis
          against her buttocks, breasts and vagina, at first
          with their clothing on but eventually without, and
          then to intercourse; the frequency gradually
          increased to a practically daily or nightly basis and
          often times occurred in the basement. Id., pp. 51-
          63. She never told anyone about it because she was
          afraid that her mother would get hurt, and she did
          not resist the defendant because she was afraid he
          would hurt her if she did. Id., pp. 63-5. In 2008,
          when she was thirteen or fourteen, they moved to a
          different home and the sexual abuse continued but
          less frequently. Id., pp. 67-8.[Footnote 4]

               [Footnote 4] The testimony as to the
               living arrangements was elicited in
               anticipation of attempts by the defense
               to portray the sexual abuse as having
               been unlikely to have occurred in such a
               crowded environment.

               One night in early November of 2008, at about
          11:00 or 12:00 o’clock, the defendant sent her
          mother and her sister to a laundromat and tried to


                                  -4-
J. S11003/16


          assault her but she refused to let him and he never
          tried to do so again. Id., pp. 68-9. After that, his
          physical abuse of the mother became worse and
          more obvious and culminated in his throwing all of
          them out (the home they lived in before was owned
          by the mother but the new home was owned solely
          by the defendant); she never saw him again until the
          court proceedings. Id., pp. 68-70. She still did not
          tell anyone about the sexual abuse because she was
          afraid her mother would have an emotional
          breakdown. Id., pp. 71-2. Then in April or May of
          2010, as a result of her sister and brother having
          exhibited hostility and anger at school, her [sic] and
          her mother, sister, brother, an aunt and school
          counselors attended a meeting with a group
          organized by “It Takes a Village”[Footnote 5] during
          which her sister and brother described the
          defendant’s physical abuse; during an intermission,
          her aunt asked her in private whether the defendant
          ever did anything sexual to her, upon which she
          started crying and then disclosed everything when
          the meeting resumed.       Id., pp. 72-7.      It was
          reported, and she gave a statement to the police on
          May 4th. Id., pp. 77-80.

               [Footnote 5] Later described as an
               organization that conducts a practice
               called family group conferences or family
               group decision making.

                 The Commonwealth then called [M.M.] who
          described her relationship with the family and the
          defendant and their living arrangements as being, at
          first, much the same as her sister had described.
          Id., pp. 98-101. One day, when she was about
          eleven or twelve and had slept in her sister’s bed
          with her, she awoke to find that her underwear was
          gone; the next night she awoke to find the defendant
          in her bed with her rubbing her vagina, and though it
          was dark and she kept her eyes closed she could
          sense that it was him.

               One night I woke up and my underwear
               wasn’t on. And then the next night I had


                                  -5-
J. S11003/16


               felt -- I felt Tyree -- I had felt him, like,
               just rubbing on me.        And I just laid
               there. The next day -- then afterwards
               he walked out the room. But I know my
               mom touch from -- like I told you earlier,
               I know my mom touch from his touch
               and everybody touch, so I knew it was
               him. I knew it wasn’t nobody else. I
               knew it was him.

          Id., pp. 100-1. She didn’t tell her mother about it
          because she didn’t think she would have been
          believed. Id., pp. 101-9. She further clarified her
          recognition of the defendant.

               Because it’s just -- like me and him -- I
               hugged him before. When I was little, I
               hugged him before. I shook his hand. It
               was like I know -- that’s like if I touch
               you and somebody else touch.          You
               would know my touch from me being
               around you so long.        So I knew his
               touch. I knew what he felt like and all
               that. So it wasn’t, oh, it was my mom or
               it was my brother. I know what his
               touch feel like.

          Id., pp 106-7. She told her mother about those
          incidents after they attended the group meeting.
          Id., pp. 109-11. At the meeting, she told the group
          about the beatings, not being allowed to see her
          father, other family members, or friends, being made
          to wear Muslim attire, not being allowed to go
          outside and having to come right home from school
          and stay there.

               . . . . he used to beat us. . . .    That
               would occur every time we do something
               wrong, every time something wasn’t
               basically his way. If -- like, every time
               the fishes -- one of the fishes would die,
               we all would get in trouble for the fish
               dying. Like there was probably, like, five
               fish, and every time one of them died,


                                   -6-
J. S11003/16


               everybody would get in trouble because
               the fish died. And if something went
               wrong, everybody got in trouble about it,
               not just one person. . . . -- it first began
               -- like, when he first started beating us,
               we used to have to put on T-shirts and
               shorts, and we would get a beating. We
               have to go down to the basement and
               bend over, and we’ll get a beating. Then
               it turned out we had to put our hands on
               the bed, and if we moved then we got
               beaten longer. Then with me, . . . I used
               to have to stand up with my hands up in
               the air, and he used to beat me. And if
               my hands fall, I used to keep on getting
               a beating. And with the brushes -- that
               happened before the hands. We used to
               get hit on our hands with, like, the back
               of a wooden brush. . . .

          Id., pp. 114-15. She described him beating her with
          a belt on her back [and] buttocks and legs which
          would cause welts and purple bruises which she at
          one point showed to her “TSS worker” who took
          pictures and later asked the defendant about them
          but he denied causing them and nothing came of it.
          Id., pp. 115-6. The beatings on the hands with the
          brush made her hands swell to the point that she
          couldn’t close them; she would be beaten with the
          belt for fifteen minutes and then be made to stand
          with her hands in the air while he sat at the
          computer or PlayStation and be beaten again if her
          hands dropped, and how similar treatment was
          meted out to her sister and brother, and the latter
          being punched in the chest. Id., pp. 116-9. She
          then described the final incident of him beating her
          mother causing her to bleed from the nose and
          mouth and their being thrown out. Id., pp. 120-1.
          Anthony then testified to being beaten with a belt
          and brush and punched in the chest about once a
          month beginning when he was five years old, the
          defendant beating his sisters with the belt and brush,
          and seeing his mother with scars or bruises on her



                                  -7-
J. S11003/16


          face and legs after he had heard them arguing. Id.,
          pp. 143-50.

                 [Mother] then testified to meeting and starting
          to date the defendant in 2003, his moving in with
          them with his daughter shortly thereafter, and their
          relationship being fine at first. Notes of Testimony,
          Trial (Waiver) Volume 1, September 12, 2011, pp. 5-
          7. After about two years, he began beating her and
          became increasingly controlling: “. . . I had to listen
          to everything he told me to do, you know, and I
          couldn’t do anything without his permission. . . . like,
          go to the store or go see my mom or go see anybody
          in my family or anything like that.” Id., pp. 7-8.
          She was required to where [sic] Muslim garments
          whenever she went outside, to be back after a
          specific time period, and to take her daughter [M.M.]
          with her. Id., pp. 8-10. In 2005, the defendant
          began beating her with a belt and choking her. Id.,
          pp. 10-11. She then described one incident when,
          after her daughter [M.M.] left the house to go with
          her grandfather to visit her father, the defendant
          beat her severely with a belt all over her body and
          choked her causing purple, black and blue bruises on
          her legs, and another occasion where he hit her
          causing her to black out. Id., pp. 11-16. She
          testified that he would beat her from one to three
          times a month, that she didn’t go to the hospital or
          tell anyone about it because she was afraid he would
          beat her for it and he threatened to harm her
          children if she did. Id., pp. 17-19. She described
          his hitting [A.M.] on the hands with a brush, “if one
          of his fish died or something like that”, and his
          beating all of the children with a belt or brush
          leaving welts on their behinds and legs and their
          hands swelling to the point where they couldn’t move
          them, and she wouldn’t do anything for fear of his
          hurting her. Id., pp. 21-7. She then described the
          group meeting in much the same way as the children
          had (Id., pp. 28-33) and her and the children
          moving to his house and being thrown out; she
          continued to see him on occasion to try to work
          things out, but stopped doing so after the group



                                   -8-
J. S11003/16


          meeting when she found out what he had done to
          [L.M.]. Id., pp. 34-5.

                The Commonwealth then called Ayesha
          Marsett, [Mother’s] sister, who the[n] confirmed that
          after the defendant moved in with [Mother], she
          became cut off from the family in not speaking to
          them or attending family gatherings, would cover her
          face when she went anywhere, and, on occasion,
          would not answer the door when she went to her
          house, and, when asked why, would say that it was
          what she wanted to do. Id., pp. 56-62. She then
          described the group meeting in much the same way
          as the other witnesses.        Id., pp. 62-9.     The
          Commonwealth then called Marietta Brown-Sanders,
          the Philadelphia County supervisor for “It Takes a
          Village”, who also described the meeting in much the
          same way, and, as required, filed a report of it with
          the Department of Human Services. Id., pp. 74-82.
          The prosecutor then submitted stipulations that, in
          essence:

               Nicole Heinz, would testify that in April of
               2010 she was a parents ombudsman for
               the JL Kinsey School, which was
               attended by [A.M.] and [M.M.], that in
               her position, she made a referral to It
               Takes a Village to address behavioral
               issues they were having at school and
               was present during the group meeting on
               April 24th.

               Dr. Laura Brennan would testify that she
               is the attending physician on the
               suspected child abuse and neglect team
               in the division of general pediatrics at
               Children’s Hospital of Philadelphia, that
               as an expert in child sexual abuse and
               after having reviewed the medical
               records of [L.M.], who was evaluated by
               the CHOP Care Clinic on June 15, 2010,
               for a medical evaluation of child sexual
               abuse    and    had   a    full  physical
               examination, and would state:        “Our


                                  -9-
J. S11003/16


               impression is that [L.M.] is a 16-year-old
               female with a disclosed history of sexual
               abuse [and] Her examine [sic] is normal
               today,   which    neither    proves    nor
               disproves the reported history of sexual
               abuse [and] that the history was
               provided by Ms. Marsett, meaning the
               mother, [], as well as [L.M.], in private
               sessions.”

          Id., pp. 84-6. The Commonwealth then rested.

                 The only defense fact witness was the
          defendant’s mother, who testified that on some
          unspecified number of occasions between April 24
          and May 4, 2010, while she was staying over [at]
          her son’s house, [Mother] would come in and go
          upstairs with him and that sometimes they would
          play games and sometimes be intimate which she
          could tell because she could hear the noise through
          the floor. Id., pp. 89-90. That was simply an
          attempt to discredit [Mother] by showing that she
          continued the relationship. She then testified that,
          although she could not be sure, to the best of her
          knowledge, [L.M.] did not sleep in the basement at
          either residences [sic][Footnote 6], and that the
          defendant’s reputation in the community for being a
          peaceful and law abiding citizen was very good. Id.,
          pp. 90-1. On cross, the prosecutor established that
          the witness could not recall any specific dates when
          [Mother] came over to the defendant’s house, nor
          even be sure whether she was there between April
          24th and May 4th, that she only came there twice
          over the course of one week, and that she never
          stayed overnight at [Mother’s] house. Id., pp. 92-6.
          The defense then called two of the defendant’s
          sisters and friends, a brother, an aunt, and [his]
          “play” uncle, all of whom also testified that his
          reputation in the community for being a peaceful and
          law abiding citizen was very good, and then rested.
          Id., pp. 97-104.

               [Footnote 6] Of course, [L.M.] never
               testified that she slept in the basement


                                 - 10 -
J. S11003/16


                   at the defendant’s house, only at her
                   mother’s.

Trial court opinion, 4/8/15 at 1-8.

      Appellant raises the following issues for our review:

            1.     Was the evidence insufficient to support
                   [appellant’s] conviction for indecent assault
                   where the alleged victim did not see who was
                   supposedly assaulting her, thus requiring the
                   factfinder to guess as to [appellant’s] guilt?

            2.     Was the evidence insufficient to support
                   [appellant’s] convictions for endangering the
                   welfare of a child, where the physical
                   punishment he allegedly inflicted did not
                   violate a duty of care, protection, or support?

Appellant’s brief at 4.

      Both of appellant’s issues relate to the sufficiency of the evidence.

When reviewing a sufficiency of the evidence claim, we are held to the

following standard:

                  In reviewing the sufficiency of the evidence,
            we view all evidence admitted at trial in the light
            most favorable to the Commonwealth, as verdict
            winner, to see whether there is sufficient evidence to
            enable [the fact finder] to find every element of the
            crime beyond a reasonable doubt. This standard is
            equally applicable to cases where the evidence is
            circumstantial rather than direct so long as the
            combination of the evidence links the accused to the
            crime beyond a reasonable doubt.           Although a
            conviction must be based on “more than mere
            suspicion or conjecture, the Commonwealth need not
            establish guilt to a mathematical certainty.”

                 Moreover, when reviewing the sufficiency of
            the evidence, this Court may not substitute its
            judgment for that of the fact finder; if the record


                                      - 11 -
J. S11003/16


              contains support for the convictions, they may not
              be disturbed.

Commonwealth v. Stokes, 78 A.3d 644, 649 (Pa.Super. 2013), appeal

denied, 89 A.3d 661 (Pa. 2014) (citations omitted).

        In the instant case, after reviewing the evidence presented, cast in the

light most favorable to the Commonwealth, as verdict winner, we find that

the evidence is sufficient to warrant the trial court’s convictions for indecent

assault and endangering the welfare of children.

        In appellant’s first issue, he avers that the evidence was insufficient to

warrant a conviction of indecent assault.1 In order to obtain a conviction for

indecent assault, the Commonwealth must prove beyond a reasonable doubt

that the defendant had “indecent contact with the complainant or causes the

complainant to have indecent contact with the [defendant], and . . . the

complainant is less than 13 years of age.” 18 Pa.C.S.A. § 3126(a)(7).

        This court has previously held that the uncorroborated testimony of a

victim of a sexually based offense is sufficient to uphold a conviction, so long

as the trier-of-fact believes the testimony.     Commonwealth v. Trippett,

932 A.2d 188, 194 (Pa.Super. 2007), citing Commonwealth v. Charlton,

902 A.2d 554, 562 (Pa.Super. 2006).          A fact-finder is free to believe all,

part,   or   none   of   the   evidence   presented,   including   uncorroborated



1
 The trial court convicted appellant of two counts of indecent assault--one
with L.M. as the complainant and one with M.M. as the complainant.
Appellant only contests the conviction relating to M.M. in the instant appeal.


                                      - 12 -
J. S11003/16


testimony.   Commonwealth v. Mosley, 114 A.3d 1072, 1087 (Pa.Super.

2015) (citations omitted).    Therefore, how much credibility and weight is

given to uncorroborated testimony is fully within the exclusive purview of

the fact-finder.

      In the instant case, the trial court heard M.M.’s uncorroborated

testimony regarding one specific encounter with appellant. Appellant avers

that M.M. did not actually see who allegedly assaulted her, and, therefore

appellant’s conviction was based on the trial court’s guess that appellant

assaulted her. (Appellant’s brief at 9.) The trial court, functioning as the

fact-finder in this case, made the following credibility determination:

             [M.M.’s] testimony, together with the fact that
             [appellant] was the only adult male living in the
             house, was sufficiently credible and consistent to
             allow a factfinder to believe its accuracy and the
             mere fact that she kept her eyes closed did not
             render her testimony so unreliable as to make the
             verdict based thereon pure conjecture.

Trial court opinion, 4/6/15 at 10. Based upon the trial court’s finding that

M.M.’s testimony was credible, her uncorroborated testimony is sufficient

evidence to warrant appellant’s conviction of indecent assault, pursuant to

Trippett. Therefore, appellant’s first issue is without merit.

      In appellant’s second issue for our review, he avers that the

Commonwealth failed to present sufficient evidence to warrant a conviction

for endangering the welfare of children (“EWOC”). EWOC is defined as, “[a]

parent, guardian, or other person supervising the welfare of a child under



                                     - 13 -
J. S11003/16


18 years of age . . . commits an offense if he knowingly endangers the

welfare of the child by violating a duty of care, protection, or support.”

18 Pa.C.S.A. § 4304(a)(1). This court has established a three-part test for

determining whether the elements of EWOC have been met:

             (1) the accused was aware of his duty to protect the
             child; (2) the accused was aware that the child was
             in circumstances that could threaten the child’s
             physical or psychological welfare; and (3) the
             accused has either failed to act or has taken action
             so lame or meager that such actions cannot
             reasonably be expected to protect the child’s
             welfare.

Commonwealth v. Bryant, 57 A.3d 191, 197 (Pa.Super. 2012) (citations

omitted).

      Here, the trial court convicted appellant of EWOC in regards to all

three children--L.M., M.M., and A.M.      Appellant avers that he was acting

within his privilege of a parental figure by physically disciplining the children.

(Appellant’s brief at 11.)       Based upon the children’s testimony, the

Commonwealth proved all three elements of EWOC beyond a reasonable

doubt.

      First, as to all three children, appellant concedes the first element

under Bryant. He admits that “it is undisputed that [appellant] was seen in

a parental role while living with the children.” (Appellant’s brief at 12.) We

will first address appellant’s EWOC convictions as they related to L.M. and

M.M. In Bryant, the jury convicted the defendant of indecent assault and

EWOC.       The defendant raised a sufficiency of the evidence challenge,


                                      - 14 -
J. S11003/16


averring that he did not owe the victim a duty of care. Byrant, 57 A.3d at

197. The Bryant court held that “there was sufficient evidence for the jury

to find that [the defendant] owed a duty of care to [the victim] and violated

that duty when he sexually abused her.” Id. at 199.

      Here, appellant was convicted of two counts of indecent assault--one

count in which L.M. was the complainant, which appellant did not contest,

and one count in which M.M. was the complainant, which we addressed

supra.   Therefore, we find that based on this court’s decision in Bryant,

appellant’s convictions of indecent assault, in which L.M. and M.M. were both

victims, are sufficient to warrant convictions for EWOC.

      We shall now address appellant’s conviction for EWOC in which A.M. is

the victim. In regards to A.M., appellant avers that he was exercising his

parental privilege to exercise corporal punishment. (Appellant’s brief at 11.)

Specifically, appellant claims that his EWOC convictions should be set aside

because, “[t]here is no evidence that the punishment caused death, serious

bodily injury, disfigurement, extreme pain or mental distress or gross

degradation.” (Id. at 12.)

      When it found appellant guilty of EWOC regarding A.M., the trial court

made the following statement on the record:

            I find [appellant] guilty of charge number one,
            endangering the welfare of a child.           I don’t
            necessarily think that there has been a crime
            committed in the nature of simple assaults or
            possessing instruments of crime vis-à-vis the child
            for the discipline that was in question here. Though


                                    - 15 -
J. S11003/16


            I may have personal disagreements with the manner
            and intensity of the discipline, the Court is not the
            parent. The parents are still free to discipline their
            child unless it amounts to a serious offense. From
            what the children have been -- and the mother
            have [sic] defined to me, I do not see that it rises to
            a simple assault on each occasion or possessing
            instruments of crime. However, I do think that the
            frequency of it, especially the fish incidents, I think
            that is the type of atmosphere that results in what
            the law would describe as endangering the welfare
            by violating a duty of care, protection, and support,
            hence I issued the verdicts that I have done.

Notes of testimony, 9/12/11 at 124-125. We find that the record supports

the trial court’s conclusion that appellant violated his duty of care to A.M.,

and as a result, the Commonwealth presented sufficient evidence to warrant

a conviction for EWOC.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/11/2016




                                    - 16 -